Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an apparatus non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 22 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10092724 and US 10092723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bret Field on 13 January 2021.

The application has been amended as follows: 
Claim 22, line 1, “claim 1” is replaced with --claim 10--.


ALLOWED CLAIMS
Claims 10-12, 14-22 are ALLOWED.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest an elongated cylindrical element having where the drainage port is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781